DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 24 November 2020. Claims 1, 2 and 7 - 23 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 24 November 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-	On Page 9 Lines 2 - 4 of the Specification filed 05 February 2019 change “where C represents classification loss. Note that objective function of this form may unwittingly encourage the Generator to produce images that are easy for the current D to where C represents classification loss. Note that the objective function of this” to --C represents classification loss. Note that the objective function of this--.

-	In Claim 1 Lines 2 - 3 change “the conditional generative adversarial network comprising a generator and” to --the conditional generative adversarial network comprises a generator and--.

-	In Claim 9 Line 1 change “A method of model generating method comprising:” to --A

-	In Claim 9 Line 4 change “a first scalar value based on output of the first” to --a first scalar value based on an output of the first--.

-	In Claim 17 Line 6 change “a first scalar value based on output of the first neural network” to --a first scalar value based on an output of the first neural network --.

Allowable Subject Matter
Claims 1, 2 and 7 - 23 (now renumbered 1 - 19) are allowed.
The following is an examiner’s statement of reasons for allowance: with regards to claim 1 the Examiner directs the Applicant’s attention to section 6 of the Office Action mailed 26 August 2020 for an examiner’s statement of reasons for allowance. With regards to claims 9 and 17, the prior art does not anticipate nor does it suggest the combination as presently claimed, particularly, inputting either data generated by a generator or training data to a first neural network included in a discriminator, calculating a first scalar value based on an output of the first neural network and condition information, inputting the output of the first neural network to a second neural network included in the discriminator and calculating a second scalar value, and updating at least one of the discriminator or the generator based on a loss derived from  . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ceccaldi et al. U.S. Publication No. 2019/0046068 A1; which is directed towards utilizing an adversarial neural network for an image segmentation task wherein a discriminator network having a plurality of layers in the adversarial neural network is updated based on a loss function. 
Gao et al. U.S. Patent No. 10,642,846; which is directed towards training a generative adversarial neural network comprising a generator and a discriminator.
Kumar U.S. Patent No. 10,650,306; which is directed towards an information theoretic extension to a generative adversarial neural network that takes values of a set of latent variables in combination with random noise to produce an output corresponding to the latent variables. 
Emily Denton, Sam Gross and Rob Fergus, “Semi-Supervised Learning With Context-Conditional Generative Adversarial Networks”, arXiv, arXiv:1611.06430v1, Nov. 2016, pages 1 - 10; which is directed towards 
Scott Reed, Zeynep Akata, Xinchen Yan, Lajanugen Logeswaran, Bernt Schiele and Honglak Lee, “Generative Adversarial Text to Image Synthesis”, arXiv, arXiv:1605.05396v2, Jun. 2016, pages 1 - 10; which is directed towards training a discriminator network of a deep convolutional generative adversarial neural network to distinguish between real and synthetic images derived from text descriptions. 
Ryosuke Tachibana, Takashi Matsubara and Kuniaki Uehara, “Semi-Supervised Learning Using Adversarial Networks”, IEEE/ACIS, 15th International Conference on Computer and Information Science (ICIS), Jun. 2016, pages 1 - 6; which is directed towards semi-supervised training of a discriminator network of a generative adversarial neural network, wherein the discriminator network is represented by a multi-layer perceptron and outputs a scalar value. Tachibana et al. also disclose utilizing one-hot encoded data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667